DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-6		Pending
Prior Art References:
Wilson		US 6,866,457 B2
Pribitzer		US 3,003,379

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/26/2018. It is noted, however, that applicant has not filed a certified copy of the CN 2018 22200961.3 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because in figure 1, R1 and R2 seem to be reversed or indicating incorrect structures; according to Applicant’s Specification in paragraph [0017], R1 (radius of arc surface 2) is supposed to be larger than R2 (radius of the outside surface). However, figure 1 clearly shows R1 is smaller than R2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,866,457 B2) in view of Pribitzer (US 3,003,379).

Regarding claim 1, as best understood by Examiner, Wilson discloses a wheel nut (abstract), including a nut body (12), is characterized by: except for the outside surface 
	Examiner notes that Wilson does not explicitly disclose the outside surface of the said nut body comprises of multiple arc surfaces; the said arc surface is protruding outward, and the radius of the said arc surface is larger than the circumscribed radius of the outside surface of the nut body. However, Pribitzer teaches the outside surface (figs. 1, 3) of the said nut body (1) comprises of multiple arc surfaces (10); the said arc surface (10) is protruding outward (figs 1, 3), and the radius of the said arc surface (10) is larger than the circumscribed radius of the outside surface (figs. 1, 3) of the nut body (1). Therefore, it would have been obvious to one of ordinary skill in the art to modify Wilson with the outside surface of the said nut body comprises of multiple arc surfaces; the said arc surface is protruding outward, and the radius of the said arc surface is larger than the circumscribed radius of the outside surface of the nut body as taught by Pribitzer to provide a means for using various tools to install the nut. (See col, 1, lines 70-72 through col 2, lines 1-5; Pribitzer; “conventional wrench” and “wrench disclosed by the present invention”).

Regarding claim 2, Wilson, as modified by Pribitzer, discloses the wheel nut as said in claim 1, is characterized by: six said arc surfaces (10, figs. 1, 3; Pribitzer) in all and with identical structure (figs. 1, 3; Pribitzer); the shape of the cross section of the said nut body (12, fig. 2; “hexagon shape”; Wilson) is hexagon (fig. 1; Pribitzer); the highest point 

Regarding claim 3, Wilson, as modified by Pribitzer, discloses the wheel nut as said in claim 2, is characterized by: six said arc surfaces (10, figs. 1, 3; Pribitzer) are connected with chamfer (fig. 6; Wilson).

Regarding claim 4, Wilson, as modified by Pribitzer, discloses the wheel nut as said in claim 1, is characterized by: except for the radius of the said arc surface (10, figs. 1, 3; Pribitzer) is 20-30 mm larger than the circumscribed radius of the outside surface (24; Wilson) of the said nut body (12: Wilson).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the radius of the said arc surface is 20-30 mm larger than the circumscribed radius of the outside surface of the said nut body limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 5, Wilson discloses the wheel nut as said in claim 1, is characterized by: a nut cap (14) is set above the said nut body (12).

Regarding claim 6, Wilson discloses the wheel nut as said in claim 5, is characterized by: the said nut body (12) and the nut cap (14) is connected by flange riveting (55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd